Exhibit 10(l)

Information regarding Quantitative and Qualified Disclosures About Market Risk
on pages 75 to 77 of Tim Hortons Inc.’s 2007 Annual Report on Form 10-K filed
with the Securities and Exchange Commission on February 26, 2008 (file no.
001-32843)

 

Item 7A. Quantitative and Qualitative Disclosures About Market Risk

We are exposed to financial market risks associated with foreign exchange rates,
commodity prices, interest rates and inflation. In accordance with our policies,
we manage our exposure to various market-based risks.

Foreign Exchange Risk

Our exposure to foreign exchange risk is primarily related to fluctuations
between the Canadian dollar and the U.S. dollar. Our primary foreign exchange
exposure to our cash flows results from purchases by Canadian operations in U.S.
dollars and payments from Canadian operations to U.S. operations. Net cash flows
between the Canadian and U.S. dollar currencies were in excess of $140 million
for fiscal 2007. In addition, we are exposed to foreign exchange fluctuations
when we translate our U.S. operating results into Canadian dollars for reporting
purposes. While these fluctuations are not significant to the consolidated
operating results, the fluctuations in exchange rates do impact our U.S. segment
operating results, and can affect the comparability between quarters and
year-to-year. Also, from time to time, we hold U.S. dollars and other U.S.
dollar net positions in Canadian dollar functional currency entities, to support
our business needs and as a result of our cross-border structure. The holding of
U.S. dollar net positions in these entities can cause foreign exchange gains and
losses which are included in Other (income) expense, net, and can, therefore,
affect our earnings.

We seek to manage significant cash flows and net income exposures related to
exchange rate changes between these two currencies. We may use derivative
products to reduce the risk of a significant impact on our cash flows or net
income. Forward currency contracts are entered into to reduce some of the risk
related to purchases paid for by the Canadian operations in U.S. dollars, such
as coffee, including certain intercompany purchases. In addition, historically,
we hedged Wendy’s investment in its Canadian subsidiaries. We do not hedge
foreign currency exposure in a manner that would entirely eliminate the effect
of changes in foreign currency exchange rates on net income and cash flows. We
have a policy forbidding speculating in foreign currency. By their nature,
derivative financial instruments involve risk including the credit risk of
non-performance by counterparties, and our maximum potential loss may exceed the
amount recognized in our balance sheet. To minimize this risk, except in certain
circumstances, we limit the notional amount per counterparty to a maximum of
$100.0 million.

Forward currency contracts to sell Canadian dollars and buy US$35.6 million and
US$28.1 million were outstanding as of December 30, 2007 and December 31, 2006,
respectively, primarily to hedge coffee purchases from third parties, including
intercompany purchases. The fair value unrealized loss on these forward
contracts was $1.2 million as of December 30, 2007 and as of December 31, 2006,
there was an unrealized gain of $1.6 million.

In 2005, we entered into forward currency contracts that matured in March 2006
to sell $500.0 million and buy US$427.4 million to hedge the repayment of
cross-border intercompany notes being marked-to-market beginning in the third
quarter of 2005. Previously, the translation of these intercompany notes was
recorded in comprehensive income, rather than in the Consolidated Statements of
Operations, in accordance with SFAS No. 52 – Foreign Currency Translation. The
fair value unrealized loss on these contracts as of January 1, 2006 was $2.3
million, net of taxes of $1.4 million. On the maturity date of March 3, 2006, we
received US$427.4 million from the counterparties and disbursed to the
counterparties $500.0 million, resulting in a net cash flow of US$13.1 million
($14.9 million) to the counterparties (representing the difference from the
contract rate to spot rate on settlement). These forward currency contracts
remained highly effective cash flow hedges and qualified for hedge accounting
treatment through their maturity. As a result, changes in the fair value of the
effective portion of these foreign currency contracts offset changes in the
cross-border intercompany notes, and a $0.9 million gain was recognized as the
ineffective portion of the foreign currency contracts in 2006.



--------------------------------------------------------------------------------

In 2005, we entered into forward currency contracts to sell $578.0 million
Canadian dollars and buy US$490.5 million in order to hedge certain net
investment positions in Canadian subsidiaries. Under SFAS No. 133 – Accounting
for Derivative Instruments and Hedging Activities these forward currency
contracts were designated as highly effective hedges. The fair value unrealized
loss on these contracts was $5.8 million, net of taxes of $3.6 million as of
January 1, 2006. On the maturity dates in April, 2006, we received US$490.5
million from the counterparties and disbursed to the counterparties $578.0
million, resulting in a net cash flow of US$14.9 million ($17.0 million) to the
counterparties (representing the difference from the contract rate to spot rate
on settlement). These forward currency contracts remained highly effective cash
flow hedges and qualified for hedge accounting treatment through their maturity.
The cumulative fair value realized loss on these contracts was $13.3 million,
net of taxes of $3.7 million, on maturity in April 2006. Changes in the fair
value of these foreign currency net investment hedges are included in the
translation adjustments line of other comprehensive income (loss). No amounts
related to these net investment hedges impacted earnings.

At the current level of annual operating income generated from our U.S.
operations and current U.S. dollar cash flow exposures, if the U.S. currency
rate changes by 10% the entire year, the annual impact on our net income and
annual cash flows would not be material.

Commodity Risk

We purchase certain products such as coffee, wheat, oil and sugar in the normal
course of business, the prices of which are affected by commodity prices.
Therefore, we are exposed to some price volatility related to weather and more
importantly, various other market conditions outside of our control. However, we
do employ various purchasing and pricing contract techniques in an effort to
minimize volatility. Generally these techniques include setting fixed prices for
periods of up to one year with suppliers, setting in advance the price for
products to be delivered in the future and unit pricing based on an average of
commodity prices over the corresponding period of time. We purchase a
significant amount of green coffee and typically have purchase commitments
fixing the price for a minimum of six months, and typically hedge against the
risk of foreign exchange at the same time. We do not generally make use of
financial instruments to hedge commodity prices, partly because of these
contract pricing techniques. As we make purchases beyond our current
commitments, we may be subject to higher commodity prices depending upon
prevailing market conditions. While price volatility can occur, which would
impact profit margins, we have some ability to increase selling prices to offset
a rise in commodity prices, subject to consumer acceptance.

Interest Rate Risk

Prior to February 2006, we had insignificant external borrowings. We are exposed
to interest rate risk because our term debt of $300.0 million bears a floating
rate of interest, which is partially offset by cash that is primarily invested
in floating rate instruments. We seek to manage our net exposure to interest
rate risk and our net borrowing costs by managing the mix of fixed and floating
rate instruments based on capital markets and business conditions. We will not
enter into speculative swaps or other speculative financial contracts.

In February 2006, we entered into an interest rate swap for $100.0 million of
our $300.0 million term loan facility to convert a portion of the variable rate
debt from floating rate to fixed rate. In the second quarter of 2007, we entered
into an additional $30.0 million interest rate swap, resulting in a total of
$130.0 million in interest rate swaps outstanding in connection with our term
loan. The swaps convert a portion of the variable rate debt from floating rate
to fixed rate. The interest rate swaps essentially fix the interest rate on
$130.0 million of the $300.0 million term loan at 5.16% and mature on
February 28, 2011. The weighted average interest rate on the term debt,
including the swapped portion, was 5.17% for fiscal 2007 (2006: 5.01%). The
interest rate swaps are considered to be highly effective cash flow hedges
according to criteria specified in SFAS No. 133 – Accounting for Derivative
Instruments and Hedging Activities. The fair value unrealized loss on these
contracts as of December 30, 2007 was $0.5 million, net of taxes of $0.3
million. If interest rates change by 100 basis points, the impact on our annual
net income which would be reduced due to our variable rate investments, would
not be material.



--------------------------------------------------------------------------------

Inflation

Consolidated Financial Statements determined on an historical cost basis may not
accurately reflect all the effects of changing prices on an enterprise. Several
factors tend to reduce the impact of inflation for our business: inventories
approximate current market prices, property holdings at fixed costs are
substantial, there is some ability to adjust prices, and liabilities are repaid
with dollars of reduced purchasing power. However, if several of the various
costs in our business experience inflation at the same time, such as commodity
price increases beyond our ability to control, and labour costs, we may not be
able to adjust prices to sufficiently offset the effect of the various cost
increases without negatively impacting consumer demand.